Citation Nr: 0501835	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss 
of the right ear prior to March 25, 2003.

2.  Entitlement to a compensable rating for bilateral hearing 
loss as of March 25, 2003.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which continued a 
noncompensable evaluation for the veteran's left ear hearing 
loss.  During the pendency of the appeal, service connection 
for right ear hearing loss was granted, effective March 25, 
2003.

The veteran provided testimony at a hearing before RO 
personnel in March 2003 and before the undersigned Veterans 
Law Judge in November 2004.  Transcripts of the hearing 
testimony have been associated with the claims folder.


FINDINGS OF FACT

1.  Prior to March 25, 2003, the veteran's left ear hearing 
loss is shown to be manifested by average puretone thresholds 
not higher than 43 decibels, and speech discrimination 
(recognition) scores not lower than 92 percent.

2.  As of March 25, 2003, veteran's right ear hearing loss is 
shown to be manifested by average puretone thresholds not 
higher than 54 decibels, and speech discrimination 
(recognition) scores not lower than 94 percent; his left ear 
hearing loss is shown to be manifested by average puretone 
thresholds not higher than 60 decibels, and speech 
discrimination (recognition) scores not lower than 92 percent 
.


CONCLUSIONS OF LAW

1.  Prior to March 25, 2003, the criteria for a compensable 
evaluation for left ear hearing loss were not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2004); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).

2.  As of March 25, 2003, the criteria for a compensable 
evaluation for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2004); 38 C.F.R. 
§ 4.85-4.86, Diagnostic Code (DC) 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in October 2002 and June 2003; the 
statement of the case dated in June 2003; the supplemental 
statement of the case dated in March 2004; and the letter 
dated in April 2002.  These documents included a summary of 
the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2002 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Several VA 
medical opinions regarding the nature and severity of the 
veteran's hearing loss have been obtained in this case.  The 
Board notes that the available medical evidence is sufficient 
for an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  Therefore, the 
Board finds that the duty to assist and the duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This requirement 
has been satisfied in this case.

Factual Background.  The veteran underwent a VA audiological 
examination in October 2002.  During the audiological 
evaluation, pure tone air conduction threshold levels, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
30
45
40
40
39
Left
30
40
50
50
43

Speech audiometry revealed that speech recognition was 98 
percent correct in the right ear and 92 percent correct in 
the left ear.  Diagnosis with respect to the right ear was 
normal to moderate mixed hearing loss.  Diagnosis with 
respect to the left ear was mild to moderate mixed hearing 
loss.

In an October 2002 rating decision, the RO continued a 
noncompensable evaluation for the veteran's left ear hearing 
loss based on this examination report.

On March 25, 2003, the veteran provided a written statement 
and testimony regarding the problems he was having with his 
hearing loss and the problems it was causing him on a daily 
basis.  It was argued that his exposure to loud noise during 
service affected both his ears, resulting in hearing loss in 
both ears.  He reported that he would report for an 
audiological examination, if necessary.

The veteran underwent another VA audiological examination in 
May 2003.  During the audiological evaluation, pure tone air 
conduction threshold levels, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
35
55
60
65
54
Left
30
35
45
50
40

Speech audiometry revealed that speech recognition was 94 
percent correct in the right ear and 96 percent correct in 
the left ear.  Diagnosis with respect to the right ear was 
mild to moderately severe mixed hearing loss.  Diagnosis with 
respect to the left ear was "mild to moderate predominately 
sensorineural hearing loss."  The examiner opined that the 
high frequency sensorineural component in both ears was 
consistent with noise induced hearing loss, and further 
indicated that "[g]iven the history of noise exposure in the 
military. . ., it is my opinion that it is at least as likely 
as not the hearing loss was aggravated by this noise 
exposure."

In June 2003, the RO reopened the veteran's previously denied 
claim of entitlement to service connection for right ear 
hearing loss.  The RO granted the claim, and assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective March 25, 2003.

In March 2004, another VA audiological examination was 
conducted.  During the audiological evaluation, pure tone air 
conduction threshold levels, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
15
25
35
40
29
Left
55
55
65
65
60

Speech audiometry revealed that speech recognition was 94 
percent correct in the right ear and 92 percent correct in 
the left ear.  Diagnosis with respect to the right ear was 
mild to moderate sensorineural high frequency hearing loss 
above 2000 Hertz.  Diagnosis with respect to the left ear was 
moderately severe mixed hearing loss.  

In November 2004 the veteran again testified as to the 
severity of his hearing loss and the difficulties the hearing 
loss caused him.  He reported that he underwent another 
hearing test in August 2004 and was fitted with hearing aids 
in October 2004.  He stated that he had to give up a job 
driving a charter bus because of his hearing loss and that he 
was then driving a transit bus.  The veteran waived his right 
to have the RO initially review the results of the recent 
hearing test.  

VA outpatient treatment records added to the record following 
the November 2004 hearing reflect that the veteran was seen 
in July 2004 for a hearing aid assessment.  Audiological 
examination revealed that pure tone air conduction threshold 
levels, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
20
35
35
40
32
Left
40
35
30
35
35

No speech recognition scores were provided.  Diagnosis with 
respect to the right ear was mild to moderate sensorineural 
hearing impairment.  Diagnosis with respect to the left ear 
was mild to moderately severe mixed hearing impairment.  
Binaural in-the-canal hearing aids were ordered.  Outpatient 
treatment records from the Salisbury VAMC, dated in October 
2004, reflect that the veteran was fitted with hearing aids.  
Real ear measurement using a probe tube microphone and the 
veteran's audiometric data revealed appropriate amplification 
characteristics.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e).  Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

If impaired hearing is service-connected in only one ear, the 
hearing ability in the nonservice-connected ear is generally 
treated as normal (i.e., Level I hearing).  38 C.F.R. § 
4.85(f).  However, under another recent change in law, if 
hearing impairment in the service-connected ear is found to 
be 10 percent disabling, then any deafness in the nonservice-
connected ear may be considered when determining the final 
compensation rating.  See 38 U.S.C.A. § 1160(a)(3), as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002).

I.	Prior to March 25, 2003.

Prior to March 25, 2003, service connection for hearing loss 
was in effect for the left ear only.  With respect to the 
relevant examination conducted in October 2002, the average 
decibel threshold (for the frequencies of 1000, 2000, 3000, 
and 4000 hertz) was 43 for the left ear, and this ear had 
speech discrimination of 92 percent.  Under Table VI of 38 
C.F.R. § 4.85, this translates to Level I hearing in the left 
ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level I 
hearing for the left ear and Level I hearing for the 
nonservice-connected right ear, results in a noncompensable 
(0 percent) rating for left ear hearing loss under Diagnostic 
Code 6100.  

Moreover, with regard to the recent change to 38 U.S.C.A. § 
1160(a)(3), since test results indicate that service-
connected right ear hearing loss was not 10 percent disabling 
during the relevant period, any nonservice-connected right 
ear hearing loss may not be considered when determining the 
final compensation rating.

II.	As of March 25, 2003.

As set forth above, as of this date, service connection is in 
effect for bilateral hearing loss.  On VA audiometric 
examination conducted in May 2003, the average pure tone 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, 
was 54 for the right ear and 40 for the left ear.  Speech 
discrimination ability was 94 percent for the right ear and 
96 percent for the left ear.  These findings are consistent 
with Level I hearing in the right ear and Level I hearing in 
the left ear.  A noncompensable disability rating is assigned 
for hearing loss when hearing acuity is Level I for the 
poorer ear and Level I for the better ear.  38 C.F.R. § 4.85, 
4.87, DC 6100.

On VA audiometric examination conducted in March 2004, the 
average pure tone hearing threshold level, as measured by 
pure tone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, was 29 for the right ear and 60 for 
the left ear.  Speech discrimination ability was 94 percent 
for the right ear and 92 percent for the left ear.  These 
findings are consistent with Level I hearing in the right ear 
and Level II hearing in the left ear.  A noncompensable 
disability rating is assigned for hearing loss when hearing 
acuity is Level II for the poorer ear and Level I for the 
better ear.  38 C.F.R. § 4.85, 4.87, DC 6100.  The pure tone 
conduction threshold levels obtained in the audiological 
examination in July 2004 were essentially the same as those 
from the March 2004 examination for the right ear and better 
for the left ear.  Because speech discrimination scores were 
not provided as part of the July 2004 examination, these test 
result cannot be used to rate the veteran's hearing 
disability.

However, the Board notes that the March 2004 examination 
revealed an exceptional pattern of hearing impairment in the 
left ear, which warrants rating under the alternate criteria 
of Table VIA.  Specifically, in accordance with 38 C.F.R. § 
4.86, there is an alternative rating method which may be used 
for exceptional patterns of hearing impairment; in 
particular, where the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Using this table, a Level IV hearing acuity is 
established for the left ear.  However, even using this 
table, a noncompensable disability rating is still assigned 
when hearing acuity is Level IV for the poorer ear and Level 
I for the better ear.  Id.  Accordingly, there is no basis 
for assigning an increased disability rating for hearing loss 
in the present case.

Conclusion.  Even though medical records reflect that the 
veteran uses a hearing aid, the payment of additional 
compensation based upon the use of assistive devices is 
inconsistent with the purpose of VA compensation.  See 52 
Fed. Reg. 44118 (1987); 64 Fed. Reg. 25202, 25204 (1999).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that this service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Under the circumstances in the instant case, the Board finds 
that the preponderance of the evidence is against the claims 
for increase; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for hearing loss of the right ear 
prior to March 25, 2003, is denied.

A compensable rating for bilateral hearing loss as of March 
25, 2003, is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


